Citation Nr: 1030336	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-22 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
in June 2010 at a Travel Board hearing at the RO; a transcript is 
of record.


FINDINGS OF FACT

The evidence is at least in approximate balance as to whether 
there is a causal relationship between the Veteran's active 
military service and his diagnosed PTSD.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred 
as a consequence of active military service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009); 75 Fed. Reg. 39,843-852 (July 13, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

It appears that in this case the medical opinion evidence and 
clinical records on file are sufficient to support a grant of 
service connection for the claimed PTSD under newly issued 
regulatory authority.  Thus, the Board finds that any possible 
errors on the part of VA in fulfilling its duties under the VCAA 
with respect to this claim are rendered moot.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009)

The U.S. Court has held that claims for service connection for 
PTSD encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope 
of mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and other information of 
record). 

Under regulatory authority in effect for a number of years, in 
order to establish service connection for PTSD, the evidence of 
record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2009); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder conform 
to the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV).  
DSM-IV provides that a valid diagnosis of PTSD requires that a 
person has been exposed to a traumatic event in which both of the 
following were present:  (1) the person experienced, witnessed, 
or was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of himself or others, and (2) the person's response 
involved intense fear, helplessness, or horror.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  In Zarycki, 
it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and various VA manual provisions, the evidence necessary 
to establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD will 
vary depending on whether the veteran "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Judicial case law has been to the effect that, where there has 
been no verified combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's claim has been denied to date because all efforts 
by VA to obtain verification of his claimed stressor events in 
service have been unsuccessful.  However, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition of the following new paragraph: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

In the present case, the Veteran's service personnel records 
indicate that he served in Vietnam from March 1967 to February 
1968, as a light vehicle driver.  He was in the Army and was 
assigned to Company B of the 25th Supply and Transportation 
Battalion.  He has asserted that he was the operator of an M-88 
tank retriever while serving in Vietnam.  He wrote in a statement 
that he was in a maintenance company on a small airstrip which 
was attacked by mortar fire, and that the enemy assaulted the 
perimeter.  In a statement submitted in April 2005, the Veteran 
wrote that he retrieved over 50 damaged tanks, and that while 
doing so he encountered mortar fire, sniper fire, and land mines.  
He said he often had to put the bodies of dead Americans from the 
tanks into body bags.  He submitted photographs which he took in 
Vietnam, including of tank retrievers and battered tanks.  In a 
buddy statement, P.J.T. wrote in February 2008 that the Veteran 
was on an M-88 tank retriever which went into the field to 
retrieve armored personnel carriers after they were blown up.  
The insides of the vehicles retrieved had body parts and blood in 
them.  At the June 2010 hearing the Veteran testified that, upon 
arriving in Vietnam, he was assigned to an M-88 tank retriever 
and that they would be gone from base for up to three days on 
their missions.  While on missions he was exposed to landmines, 
armor piercing rounds, and snipers.

VA treatment records indicate that the Veteran was treated for 
alcohol and methamphetamine dependence.  At July 2004 treatment 
his diagnosis included probable PTSD.  At a September 2004 VA 
PTSD intake appointment, he  reported ongoing symptoms of 
recurrent nightmares about explosions and avoidance of Vietnam 
movies.  He was tearful in conversation about the war, startled 
easily, and avoided crowds.  The Veteran was taking Prazosin for 
nightmares with some improvement, and he continued to take 
Prozac.  He had a lack in interest in things he used to enjoy, 
and had emotional numbness.  He reported having these symptoms 
for about 20 years.  The Veteran was diagnosed with PTSD, and was 
assigned a GAF score of 40.  October 2004 to March 2005 VA 
treatment notes indicate that the Veteran was treated for PTSD.

In March 2005, K.B.M., LSCW, and N.K., M.D., of the VA San Diego 
Healthcare System wrote that the Veteran had served in Vietnam 
and had a diagnosis of PTSD, and that his PTSD was more than 
likely caused by his military experience.  

The Veteran underwent a VA examination for PTSD in May 2005.  He 
was taking Wellbutrin for depression and Prazosin for nightmares.  
He suffered from anxiety, depression, anhedonia, crying spells, 
suicidal ideation, nightmares about his war experiences, 
exaggerated startle response, and hypervigilance on a daily 
basis, and the examiner described his symptoms as severe.  The 
Veteran described the stressors discussed above from his military 
service, and he indicated that he frequently had to return fire 
at the enemy.  The examiner opined that the Veteran met the DSM 
criteria for a stressors, primarily from his tank retrieving 
operations in Vietnam.  The Veteran had had problems over the 
years with extreme substance abuse, difficulty getting along with 
others, social isolation, and depression.  He had clear 
reexperiencing of symptoms, avoidance of others, daily anxiety, 
daily depression, exaggerated startle response, anger, and daily 
nightmares.  The examiner further noted that the Veteran clearly 
suffered from symptoms of arousal and was distraught.  The 
Veteran had the symptoms on a daily basis, and they were severe.  
The examiner diagnosed the Veteran with PTSD, major depressive 
disorder, and polysubstance dependence, and assigned a GAF score 
of 45.  He opined that the Veteran had a clear "war stressor" 
and "clear PTSD."

The Board finds that referral to military records sources for 
further corroboration of the Veteran's lay testimony as to the 
stressors related to his facing attacks in Vietnam is not 
necessary, because the incidents involved a hostile military 
activity and are consistent with the places, types, and 
circumstances of his service.  Thus, the Veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor under the recent amendment to the governing regulation, 
i.e., the new 38 C.F.R. § 3.304(f)(3), supra.  Furthermore, the 
Veteran is credible, as his various accounts of the incidents 
have been consistent.  Finally, the VA examiner diagnosed the 
Veteran with PTSD due to recurrent and intrusive distressing 
recollections related to this stressor, which confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor.  
Id.  

The Board finds that the evidence raises a reasonable doubt as to 
the Veteran's claim of service connection for PTSD.  Accordingly, 
the Board concludes that service connection for PTSD is 
warranted. 
 

ORDER

Service connection for posttraumatic stress disorder is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


